DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,117,486. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-28 of U.S. Patent No. 11,117,486 anticipate the limitations of instant claims 1-20, literally or in what amounts to a rewording.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gadh et al. US PGPUB 2013/0179061.
Regarding claim 1, Gadh discloses a computer implemented method comprising:
receiving, over a communication network, charging availability information indicating current and expected charging operating status for a plurality of charging apparatuses [fig. 2B; pars. 233-236; a control center aggregates information from charging stations including real time availability and capability of charging stations (par. 61) as well as location of available charging stations (pars. 248 & 254) and future status (pars. 338-340, scheduling of charge for vehicles)]; 
determining a first power charging schedule for charging a first mobile energy storage and power consumption device based on transactive energy information [pars. 61, 65, 102, 258, 263, 271 and 336; scheduling for charging an EV is determined based on numerous factors including pricing]; and
transmitting, over the communication network, a charging instruction signal to a first charging apparatus of the plurality of charging apparatuses for charging the first mobile energy storage and power consumption device [par. 239, “Once the vehicle and users are authorized, control center sends engage signal to the charger to activate charging”].
Regarding claim 2, Gadh discloses receiving, over the communication network, power resource information indicating availability and pricing of electric power from a plurality of microgrids associated with at least a portion of the plurality of charging apparatuses [pars. 15-17, 53, 57, 61, 84, 98-99, 273-281 & 336; energy consumption is managed in a microgrid fashion for a plurality of charging stations which are connected via grid-tie inverters; real-time information is received regarding the availability of the microgrids (charging stations or “local grids” to participate in charging or backfilling (V2G)); furthermore the cost of charging at each station is communication to a server which can then provide the information to an electric vehicle].
Regarding claim 3, Gadh discloses wherein the plurality of microgrids extends from at least one of a distribution power grid and a premises distribution network [pars. 15-17, 53, 57, 61, 84, 98-99, 273-281 & 336; fig. 9; a plurality of sub-grids (fig. 9, areas 1-4) with charging stations 904 can each charge with grid power or feed power back to the power grid (pars. 17-18) based on central control, thus the sub-grids extend from a distribution power grid]. 
Regarding claim 4, Gadh discloses wherein the plurality of microgrids extends from different electric power distribution nodes [pars. 15-17, 53, 57, 61, 84, 98-99, 273-281 & 336; fig. 9; each sub-grid can have a separate grid-tie inverter, thus different electric power distribution nodes].
Regarding claim 5, Gadh discloses wherein the transactive energy information is determined based on the charging availability information and the power resource information [pars. 61, 65, 102, 258, 263, 271 and 336; scheduling for charging an EV is determined based on numerous factors including availability information and power resrouce information (i.e. “selection of charge parameters e.g. fast charge, cheap charge, fully customizable selection of price, time”)].
Regarding claim 6, Gadh discloses wherein the first power charging schedule is determined for maintaining a load balance at the plurality of microgrids [pars. 64-69, 100, 116, 258, 261-265 & 315; charging schedule is determined to dynamically schedule charging at the charging stations to balance the grid (and thus the connected microgrids) using time restrictions and load limits to provide grid stability; par. 116, the central controller can device the “charging capacity of each area”)].
Regarding claim 10, Gadh discloses receiving, over the communication network, alternate power resource information indicating availability and pricing of electric power from an alternative microgrid associated with the at least a portion of the plurality of charging apparatuses [fig. 2B; pars. 233-236; a control center aggregates information from charging stations including real time availability and capability of charging stations (par. 61) as well as location of available charging stations (pars. 248 & 254) and future status (pars. 338-340, scheduling of charge for vehicles); pars. 61, 65, 102, 258, 263, 271 and 336; scheduling for charging an EV is determined based on numerous factors including pricing; thus availability and pricing are received from a plurality of microgrids (charging stations grid-tied via inverters)];
Regarding claim 11, Gadh discloses wherein the alternative microgrid is associated with an alternative power resource [pars. 286-288; a particular microgrid (parking structure with charging station) may have solar resources].
Regarding claim 12, Gadh discloses wherein the alternative power resource is a renewable energy resource [pars. 286-288].
Regarding claim 13, Gadh discloses wherein the transactive energy information is determined based on the charging availability information and the alternative power resource information [pars. 61, 65, 102, 258, 263, 271 and 336; scheduling for charging an EV is determined based on numerous factors including availability information and power resrouce information (i.e. “selection of charge parameters e.g. fast charge, cheap charge, fully customizable selection of price, time”); information on the energy collected by the solar panel can also be used as “best” directed by the control center once it is communicated to the control center].
Regarding claim 14, Gadh discloses determining timing information for providing a predetermined charge level at the first mobile energy storage and power consumption device [par. 254; the user can set a time for the vehicle to be charged to a particular level].
Regarding claim 16, Gadh discloses wherein the first mobile energy storage and power consumption device is an electric vehicle [fig. 1; abs.].
Regarding claim 17, Gadh discloses wherein charging-related operations for the first mobile energy storage and power consumption device of using the first charging apparatus are controlled in accordance with a first charging instruction signal [par. 239, “Once the vehicle and users are authorized, control center sends engage signal to the charger to activate charging”].
Regarding claim 18, Gadh discloses wherein the charging availability information is received in near real-time over the communications network and the charging instruction signal is transmitted in near real-time over the communications network [pars. 60-61, 97, 117, 226 & 336; real time information is received from charging stations at the server and pushed in real time to users’ devices].
Regarding claim 19, Gadh discloses a computing device comprising: a memory; and at least one processor [par. 353] configured for: 
receiving, over a communication network, charging availability information indicating current and expected charging operating status respectively for a plurality of charging apparatuses [fig. 2B; pars. 233-236; a control center aggregates information from charging stations including real time availability and capability of charging stations (par. 61) as well as location of available charging stations (pars. 248 & 254) and future status (pars. 338-340, scheduling of charge for vehicles)]; 
determining a first power charging schedule for charging a first mobile energy storage and power consumption device based on transactive energy information [pars. 61, 65, 102, 258, 263, 271 and 336; scheduling for charging an EV is determined based on numerous factors including pricing]; and 
transmitting, over the communication network, a charging instruction signal to a first charging apparatus of the plurality of charging apparatuses for charging the first mobile energy storage and power consumption device [par. 239, “Once the vehicle and users are authorized, control center sends engage signal to the charger to activate charging”].
Regarding claim 20, Gadh discloses a non-transitory computer-readable storage medium, the non-transitory computer- readable storage medium storing instructions to be implemented on at least one computing device including at least one processor, the instructions when executed by the at least one processor cause the at least one computing device to perform a method [par. 353], the method comprising: 
receiving, over a communication network, charging availability information indicating current and expected charging operating status respectively for a plurality of charging apparatuses [fig. 2B; pars. 233-236; a control center aggregates information from charging stations including real time availability and capability of charging stations (par. 61) as well as location of available charging stations (pars. 248 & 254) and future status (pars. 338-340, scheduling of charge for vehicles)]; 
determining a first power charging schedule for charging a first mobile energy storage and power consumption device based on transactive energy information [pars. 61, 65, 102, 258, 263, 271 and 336; scheduling for charging an EV is determined based on numerous factors including pricing]; and 
transmitting, over the communication network, a charging instruction signal to a first charging apparatus of the plurality of charging apparatuses for charging the first mobile energy storage and power consumption device [par. 239, “Once the vehicle and users are authorized, control center sends engage signal to the charger to activate charging”].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gadh et al. US PGPUB 2013/0179061 in view of Kapadia et al. German Publication DE102016119972A1. (It is noted that the Kapadia citations are taken from the machine translation, until a translation is obtained.)
Regarding claim 7, Gadh discloses wherein first charging apparatus is determined by a distance from a current location of the first mobile energy storage and power consumption device, and a price for supply of electric power among the plurality of microgrids [par. 74; a list is presented which can be determined by the nearness of the station and projected energy costs, at least in the case of when the list has a first station since the app can inform the user].
Gadh does not explicitly disclose the distance is the smallest and the price is the lowest.
However, Kapadia discloses an electric vehicle charging system which [pars. 23-23, 63-66 & 70-72; a charging station is chosen with is the nearest least cost charging station, the distance to the station is calculated].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Gadh to further include the distance is the smallest and the price is the lowest for the purpose of prioritizing charging stations which are cheaper and along the driver’s route, as taught by Kapadia (pars. 62-63).
Regarding claim 8, Gadh does not explicitly disclose wherein the first power charging schedule indicates a predetermined route from the current location to a location of the first charging apparatus.
However, Kapadia as applied in claim 7 discloses wherein the first power charging schedule indicates a predetermined route from the current location to a location of the first charging apparatus [pars. 26, 52-54, 56 & 62,  a navigation system provides a route which is used to determine the charging station(s) to be used to charge the vehicle and the locations of the charging stations with respect to the route].

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gadh et al. US PGPUB 2013/0179061 in view of Ansari et al. US PGPUB 2012/0259723.
Regarding claim 9, Gadh does not explicitly disclose wherein the transactive energy information is received over the communication network from an auctioning agent that establishes pricing for supply of electric power for the plurality of microgrids.
However, Ansari discloses an electric vehicle charging wherein the transactive energy information is received over the communication network from an auctioning agent that establishes pricing for supply of electric power for the plurality of microgrids [fig. 1, pars. 12, 19, 47-51 & 55; computers on a network communicate information regarding an auctioning process including bids for power to charge electric vehicles at a plurality of charging stations 112, thus establishing pricing for charging].
 It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Gadh to further include  wherein the transactive energy information is received over the communication network from an auctioning agent that establishes pricing for supply of electric power for the plurality of microgrids for the purpose of resolving a capacity shortfall using competitive pricing, as taught by Ansari (pars. 18-19).
Regarding claim 15, Gadh discloses timing information [see claim 14].
Gadh does not explicitly disclose wherein the information includes a bid price for charging the first mobile energy storage and power consumption device.
However, Ansari discloses an electric vehicle charging wherein the information includes a bid price for charging the first mobile energy storage and power consumption devicee [fig. 1, pars. 12, 19, 47-51 & 55; computers on a network communicate information regarding an auctioning process including bids for power to charge electric vehicles at a plurality of charging stations 112, thus establishing pricing for charging, when there is a capacity shortfall for a particular time period (pars. 43, 46 & 48)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Gadh to further include wherein the information includes a bid price for charging the first mobile energy storage and power consumption device for the purpose of resolving a capacity shortfall using competitive pricing, as taught by Ansari (pars. 18-19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859